Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1. The Applicant’s response to the office action filed on January 13, 2022 is acknowledged.
                                                 Status of the Application
2.  Claims 1-5, 7-20 are pending under examination. Claims 1 and 20 amended. Claims 21-24 were previously withdrawn from further consideration as being drawn to nonelected group.  The Applicant’s arguments and the amendment have been fully considered and the arguments were found persuasive in view of the reasons that follow. The rejection has been made Final necessitated by the amendment.
Response to Arguments:
3 The rejection of claims under 35 USC 102(a)(1) as being anticipated by Angros has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Rizoiu et al. has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 103 as being obvious over Rizoiu et al. in view of Angros has been withdrawn in view of the amendment.
                                                     Claim interpretation
6. Claims recite ‘blasted with’ pressurized air, which is interpreted as bombarding or jet or sandblasting with pressurized air.

Claim Rejections - 35 USC § 102
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.  Claims 1-5, 7-8, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pathak et al. (US 2016/0243026).
Pathak et al. teach a method of claim 1-2 and 20, for a biological assay comprising (a) contacting the biological sample with a contact medium comprising a particulate substance(microparticles or microspheres) blasted (bombarded) with pressurized air under conditions sufficient to effectuate blasting of a component in the biological sample with blasted particulate substance, thereby causing at least partial transfer of the component in the biological sample to the contact medium (para 0225, 0257, 0113, 0308: indicating bombarding the microparticles with pressurized carrier air/gas (using air pressure spray) thereby penetrating into tissue and cutting tissue); and (b) removing the contact medium from the biological sample particulate substance in the contact medium comprises (para 0125, 0257, 0308) and assaying for the analyte in the processed biological medium or the removed contact medium (para 0392-0394) wherein particulate medium comprises the silicon dioxide (inorganic glass material) metallic or magnetic (iron particles) (para 0215).
With reference to claim 3, 5, Pathak teach that the biological sample comprises glutaraldehyde fixed tissue and biological sample comprises protein (para 0324, 0294).
With reference to claim 4, 13, Pathak et al. teach that the method comprises contacting selectively a region of interest (ROI) or a region of non-interest (RONI) in the biological sample or contacting both ROI and RONI with the contact medium (para 0225, 0257, 0113).
With reference to claims 7,12, Pathak et al. teach that the particulate substance is capable of binding to an analyte via polar-apolar interaction and the contact medium is removed from the biological sample by vacuum, gradient, or transport medium (para 0225, 0257, 0310).
With reference to claim 8, Pathak et al. teach that the contact medium comprises pressurized air comprising gas (nitrogen gas) (para 0225, 0257, 0113).
With reference to claims 11-12, 14-17, Pathak et al. teach that the method comprises microdissection and contact medium is removed via vacuuming, pressure differential, gravity and collecting the particulate substance in the contact medium, preparing the particulate substance for analysis by treating the particulate substance with a buffer and washing the particulate substance to remove non-analytes and analysis of particulate substance and analysis comprises HPLC and the method further comprises enriching medium (concentrating medium, filtration medium) (para 0308-0310,0324, 0296). For all the above the claims are anticipated.
B.  Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopalan et al. (US 2013/0109024). 
   Rajagopalan et al. teach a method of claim 1, 20, processing a biological sample for a biological assay comprising (a) contacting the biological sample with a contact medium comprising a particulate substance blasted with pressurized air under conditions sufficient to effectuate blasting of a component in the biological sample with blasted particulate substance, thereby causing at least partial transfer of the component in the biological sample to the contact medium (para 0029-0033, para 0126, table 1 indicating jets comprising particulates or sandblasting, claims 1, 8, 14-15); and (b) removing the contact medium from the biological sample, and assaying for the analyte in the processed biological medium or the removed contact medium wherein the particulate substance in the contact medium comprises silicon dioxide, metallic or magnetic particles (para 0029-0033, para 0117-0119, table 1: indicating contacting the contact medium comprising silicon particles, magnetic particles with the biological sample under pressurized air conditions and removing the contact medium with blasting pressurized air).
With reference to claim 2, Rajagopalan et al. teach that the biological sample is processed for analysis of one or more analytes of diagnostic interest (para 0033).
With reference to claim 3, 5, Rajagopalan et al. teach that the biological sample comprises biopsy specimen, fresh tissue, tissue culture, FFPE tissue wherein the biological sample comprises one analyte of diagnostic interest selected from genomic DNA, mRNA, viral RNA, ribosomal RNA, protein (para 0030, 0061-0062, 0122, 0129, table 1).
With reference to claim 4, 13, 19, Rajagopalan et al. teach that the method comprises contacting selectively a region of interest (ROI) or a region of non-interest (RONI) in the biological sample or contacting both ROI and RONI with the contact medium wherein the biological sample comprises two or three dimensional tissue (para 0033-0037, table 1).
With reference to claims 7,12, Rajagopalan et al. teach that the particulate substance is capable of binding to an analyte via polar-apolar interaction and the contact medium is removed from the biological sample by vacuum, gradient, or transport medium (para 0072, 0099, 0108, 0117-0122, claims 15, 18).
With reference to claim 8, Rajagopalan et al. teach that the contact medium comprises pressurized air comprising gas (carbon dioxide) (para 0108, table 1).
With reference to claim 9, Rajagopalan et al. teach that the biological sample is mounted on a substrate, glass slide, silica (para 0175, table 1).
With reference to claim 10-11, Rajagopalan et al. teach that the biological sample comprises a nucleic acid analyte and the particulate substance is silica and the method comprises microdissection (para 0129).
With reference to claims 14-16, Rajagopalan et al. teach collecting the particulate substance in the contact medium, preparing the particulate substance for analysis by treating the particulate substance with a buffer and washing the particulate substance to remove non-analytes and analysis of particulate substance comprises PCR, RT-PCR, qPCR (para 0059-0066).
With reference to claims 17-18, Rajagopalan et al. teach that the method further comprises mixing the contact medium with an enriching medium, wherein the enriching medium comprises a substance that binds to an analyte of interest in the biological sample (para 0129, table 1). For all the above the claims are anticipated.
                                           Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637